Exhibit 10.1

AMENDMENT NO. 6 TO THE CREDIT AGREEMENT

Dated as of April 12, 2010

THIS AMENDMENT NO. 6 TO THE CREDIT AGREEMENT (this “Amendment”) is entered into
by and among LAW DEBENTURE TRUST COMPANY OF NEW YORK, as Administrative Agent
under the Credit Agreement referred to below (the “Agent”), ABITIBIBOWATER INC.,
a Delaware corporation (“Parent”), BOWATER INCORPORATED, a Delaware corporation
(“Bowater”), BOWATER CANADIAN FOREST PRODUCTS INC. a Nova Scotia company
(“Bowater Canada”, and together with the Parent and Bowater, the “Borrowers”),
and each of the Lenders under the Credit Agreement referred to below (the
“Lenders”).

PRELIMINARY STATEMENTS:

(1) Reference is made to that certain Senior Secured Superpriority Debtor In
Possession Credit Agreement dated as of April 21, 2009, as amended or modified
by Amendment No. 1 to the Credit Agreement dated as of June 5, 2009, Amendment
No. 2 to the Credit Agreement dated as of June 24, 2009, Amendment No. 3 and
Consent to the Credit Agreement dated as of August 31, 2009, Amendment No. 4 and
Consent to the Credit Agreement dated as of December 4, 2009, and Consent and
Waiver No. 5 dated as of January 6, 2010 (the “Credit Agreement”), in connection
with the Cases (as defined therein) by and among the Borrowers, the guarantors
from time to time party thereto, the Lenders and the Agent. Capitalized terms
used and not otherwise defined herein shall have the meanings set forth in the
Credit Agreement.

(2) The parties hereto have agreed to amend the Credit Agreement as set forth
below.

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments. Effective as of the date hereof, subject to the
satisfaction of the condition precedent set forth in Section 2 hereof:

(a) The defined term “Maturity Date” set forth in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:

“Maturity Date” means the earliest of (i) May 5, 2010; provided, however, that
such date shall be extended to fifteen months following the Closing Date if, as
of May 4, 2010, the Credit Parties shall have filed Reorganization Plans in the
Cases; provided, further, that such date shall be extended to eighteen months
following the Closing Date if, as of the last day of the fifteenth month
following the Closing Date, the Credit Parties shall be using best efforts, as
determined by the Required Lenders



--------------------------------------------------------------------------------

in their sole discretion, to pursue confirmation of the Reorganization Plans
described in the first proviso of this clause and seeking entry of the
Confirmation Order, (ii) the effective date of the Reorganization Plans and
(iii) the acceleration of the loans and termination of the commitments
hereunder.

(b) Section 2.12(c)(i) of the Credit Agreement is hereby amended in its entirety
to read as follows:

“(i) if the Maturity Date is extended past May 5, 2010 pursuant to the
definition of “Maturity Date” set forth in Section 1.01, the Borrowers shall pay
an extension fee equal to 0.5% of the aggregate amount of Advances made by each
Lender hereunder payable on May 5, 2010; and”.

SECTION 2. Condition Precedent. This Amendment shall become effective as of the
date hereof when, and only when (a) the Agent shall have received counterparts
of this Amendment executed by each of the parties hereto and (b) each Bankruptcy
Court shall have entered an order approving this Amendment.

SECTION 3. Representations and Warranties of the Borrowers. Each of the
Borrowers hereby represents and warrants to the Agent and the Lenders as
follows:

(a) Subject to the terms of the DIP Financing Orders, the execution, delivery
and performance by such Borrower of this Amendment and the Credit Agreement (as
amended hereby), and the transactions contemplated hereby and thereby, are
within such Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, do not contravene (i) such Borrower’s charter or
by-laws or (ii) any law or contractual restriction binding on or affecting such
Borrower, and do not result in or require the creation of any Lien upon or with
respect to any of its properties.

(b) Except as is required in connection with the Cases, no authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for the due execution, delivery and
performance by such Borrower of this Amendment or the Credit Agreement (as
amended hereby), or for the perfection of or the exercise by the Agent or any
Lender of their respective rights and remedies under the Loan Documents (as
amended hereby).

(c) Subject to the terms of the DIP Financing Orders, this Amendment and the
Credit Agreement (as amended hereby) have been duly executed and delivered by
such Borrower. This Amendment, together with the Credit Agreement (as amended
hereby), are the legal, valid and binding obligations of such Borrower,
enforceable against such Borrower in accordance with their terms, subject to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and to general equitable principles.

 

2



--------------------------------------------------------------------------------

(d) No Default or Event of Default as defined in any Loan Document has occurred
and is continuing or would result from such Borrower’s execution, delivery, or
performance of its obligations under this Amendment or any Loan Document (as
amended hereby).

SECTION 4. Reference to and Effect on the Loan Documents, Etc.

(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to the Credit Agreement, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as amended by this Amendment.

(b) The Loan Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.

SECTION 6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York and, to the extent
applicable, the Bankruptcy Codes.

[Signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

Very truly yours,

LAW DEBENTURE TRUST COMPANY

OF NEW YORK, as Administrative Agent and
Collateral Agent

By:  

James D. Heaney

Name:   James D. Heaney Title:   Managing Director Required Lenders: AVENUE
INVESTMENTS, L.P., as a Lender By:  

Sonia Gardner

Name:   Sonia Gardner Title:   General Partner ODYSSEY AMERICA REINSURANCE
CORPORATION, as a Lender

WENTWORTH INSURANCE COMPANY

LTD., as a Lender

TIG INSURANCE COMPANY, as a Lender

THE NORTH RIVER INSURANCE

COMPANY, as a Lender

By: Hamblin Watsa Investment Counsel Ltd.,
as Investment Manager for each of the
foregoing By:  

Paul C. Rivett

Name:   Paul C. Rivett Title:   Vice President and Chief Operating
Officer



--------------------------------------------------------------------------------

Borrowers: ABITIBIBOWATER INC. By:  

William G. Harvey

Name:   William G. Harvey Title:   Executive Vice President and Chief Financial
Officer BOWATER INCORPORATED By:  

William G. Harvey

Name:   William G. Harvey Title:   Senior Vice President and Treasurer BOWATER
CANADIAN FOREST PRODUCTS INC. By:  

William G. Harvey

Name:   William G. Harvey Title:   Vice President and Treasurer